Citation Nr: 1438202	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-07 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for loss of sense of smell, to include as secondary to service-connected disability.

3.  Entitlement to service connection for loss of sense of taste, to include as secondary to service-connected disability.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Karl Kazmierczak


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 2001 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Clear and unmistakable evidence reflects that the Veteran had anosmia (loss of sense of smell) which existed prior to service. 

2.  Clear and unmistakable evidence reflects that the Veteran's preexisting anosmia was not aggravated due to active service.

3.  The most probative evidence of record is against a finding that the Veteran has a TBI causally related to, or aggravated by, service.

4.  The most probative evidence of record is against a finding that the Veteran has a loss of sense of taste causally related to, or aggravated by, service or a service connected disability.

5.  The Veteran is less than credible with regard to the onset of his symptoms.

6.  Affording the benefit of the doubt to the Veteran, the Board finds that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of sense of smell have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309, 3.310 (2013).

2.  The criteria for service connection for TBI have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309 (2013).

3.  The criteria for service connection for loss of sense of taste have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309, 3.310 (2013).

4.  The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2006, December 2008, and April 2009. 

The claims file includes service treatment records (STRs), post service medical records, Social Security Administration (SSA) records, and the statements of the Veteran.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran's attorney has contended that in-service duty logs and/or personnel records should be obtained if the Board does not decide in favor of the Veteran with regard to his claims; the Board disagrees.  The Veteran's STRs are associated with the claims file.  In addition, the Board concedes that exposure to some explosions is consistent with the Veteran's military service as a mortar man in Iraq.  The Veteran is competent to state how close he was in proximity to explosions, and the VA examiner's opinion is based on the Veteran's reported proximity.  The Veteran's claim is denied below because he is less than credible with regard to his symptoms, and because the most probative evidence reflects that his self-reported proximity to explosions and explosion effects are not likely to have caused his symptoms.  Thus, further evidence as to the Veteran's exposure to explosions is not necessary to decide the claims.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been provided with  adequate examinations.   

The Veteran's attorney has contended that the December 2011 VA examination is inadequate because the examiner was not qualified.  The attorney contends that "the very first page of the Examination/DBQ form instructs that only physiatrists, psychiatrists, neurosurgeons and neurologists may perform initial evaluations."  The Board disagrees with the Veteran's attorney.  The DBQ note states "Health care providers who may conduct traumatic brain injury (TBI) examinations include physiatrists, psychiatrists, neurosurgeons and neurologists, as well as generalist clinicians who have successfully completed the DEMO (CPEP) TBI training module."  The evidence does not indicate that the examiner, Dr. T.D., was not qualified.  The appellant has not presented competent credible evidence that the examiner is not competent to render an opinion in this appeal. See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).  In addition, the examiner who was aware of the note regarding providers of TBI examinations, completed the report, and signed it; thus, indicating that he had appropriate qualifications.

In addition, the DBQ note states that "however, the diagnosis of TBI must be made by a physiatrist, psychiatrist, neurosurgeon or neurologist.  A consultation of one of those specialty groups may need to be obtained in conjunction with this examination if the diagnosis is not already of record."  Thus, it is not the examination which must be performed by a physiatrist, psychiatrist, neurosurgeon, or neurologist, but rather that only such individuals may make a positive finding of a TBI.  In essence, a VA examiner who believes that the Veteran has a TBI must obtain confirmation from a physiatrist, psychiatrist, neurosurgeon, or neurologist.  In the present case, the VA examiner did not believe that the Veteran had a TBI; thus, further consultation is not necessary.

The Veteran's attorney has stated that the December 2011 examination was inadequate as the report reflects that the Veteran had never had a TBI or residuals of such.  The attorney contends that this is contrary to April 2007 and January 2008 diagnoses of TBI.  Prior clinical records do reflect "possible mild TBI," TBI by history, and TBI based on the Veteran's reported history.  However, the purpose of the December 2011 VA examination was to determine whether it was as likely as not that the Veteran actually had a TBI from service based on the same incidents as those he had previously reported and which had formed the basis for prior diagnoses.  Thus, the examiner's statement that the Veteran had never had a TBI is rational.  In essence, even though the Veteran had previously been diagnosed with a TBI, the December 2011 VA examiner found that the Veteran had not actually ever had a TBI and that the prior diagnoses were inaccurate.  

With regard to the examinations for the Veteran's reported loss of sense of smell and loss of sense of taste, the Board finds, as discussed in further detail below, that the Veteran is less than credible as to the onset of such symptoms.  Thus, a further clinical opinion is not warranted.  In essence, an etiology opinion would be based, in part, on the Veteran's reported onset date; because the Veteran is less than credible with regard to his onset date shortly after an explosion, another VA examination or opinion would not be probative.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are included under 38 C.F.R. § 3.309(a).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
 
Under C.F.R. § 3.304 (b) the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are record in examination reports are to be considered as noted. 
 To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003). The clear and unmistakable evidence standard requires that the result be undebatable. Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of Section 1111 on claims of service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1095 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 , 38 C.F.R. § 3.306(a) . Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened. See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153 ; see also 38 C.F.R. § 3.306 ; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b) .

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Loss of Sense of Smell (Anosmia)

The Veteran avers that he has a loss of sense of smell secondary to an alleged in-service traumatic brain injury (TBI).  The Veteran's attorney has stated that VA has conceded that the Veteran's loss of smell is related to a TBI; the Board disagrees.  The Board is the fact finder in this case, and despite the findings of a clinician, the Board finds that the Veteran's loss of sense of smell is not due to service, to include secondary to an alleged in-service TBI.  

As noted above, a Veteran is considered sound upon entrance into service except for diseases, injuries, or defects, noted upon entrance examination.  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003). 

The Veteran entered service in December 2001.  Prior to service, he completed a DD Form 2807 (Medical Prescreen of Medical History Report) in August 2001.  He reported that he had had nose trouble.  The examiner's "summary and elaboration of all pertinent data" reflects "no sense of smell - deviation of septum- no surgery;" however, there was no pertinent defect noted on the examination report.  Thus, the Board finds that the Veteran was presumed sound as to his sense of smell at enlistment.  

The evidence reflects that the Veteran's lack of sense of smell preceded his service.  The Veteran is competent to report that he has a loss of sense of smell, (Testing of a sense of smell is performed by asking an individual if he can smell an offered scent.)  In addition, the Veteran is found to be credible as to such a statement at the time of enlistment as there would be no rational reason for him to report such if it were not true.  There is no evidence contemporaneous to entrance which reflects that the Veteran had a sense of smell upon entrance.  In addition, an October 2006 VA clinical record reflects that the Veteran reported that he had no sense of smell for the past 10 years, or since approximately 1996 (prior to service).  Thus, the Veteran, prior to filing a claim for service connection for anosmia, admitted that he had no sense of smell prior to service, while in service, or subsequent to service.  

The clinical records also reflect that the Veteran currently has no sense of smell.  May 2009 and December 2011 clinical examination reports reflect that the Veteran has a complete loss of sense of smell.  A May 2009 QTC medical examination report reflects that a smell test was performed using hot coffee, soapy water, oil of lemon, and hot tea; the Veteran had a complete loss of sense in both nostrils.  It was noted that there was no psychological basis for the disorder.  A December 2011 VA examination report reflects that the Veteran had a pocket smell test with the result of complete anosmia.  Thus, the Veteran, who is competent to report a lack of sense of smell, has also been found to have a lack of such upon examination.  There is no reason to believe that the Veteran was less than credible or competent when he reported no sense of smell upon entrance.  Based on the forgoing, the Board finds that there is clear and unmistakable evidence that the Veteran had a complete loss of sense of smell which preexisted service.  

The Board also finds that there is clear and unmistakable evidence that the Veteran's disease was not aggravated by service.  As the Veteran already had a complete loss of sense of smell prior to service, it could not have worsened during service (i.e. there is no level of severity greater than complete loss of sense of smell.).  Thus, the presumption of soundness has been rebutted.  

The Board acknowledges the May 2009 QTC examination report in which the Veteran reported that he had not had a sense of smell for seven years.  The Board also acknowledges the examiner's opinion that the loss of smell was a residual of a TBI.  However, the examiner failed to note the Veteran's pre-service military history which notes that he had no sense of smell or his October 2006 statement that he had not had a sense of smell for 10 years, or since approximately 1996.  

A December 2011 VA examination for loss of sense of smell and/or taste reflects that the Veteran had a complete loss of the ability to detect any odor.  The medical history reflects that the Veteran reported anosmia after a TBI when he was involved in a mortar attack.  The symptoms were noted to be due to head trauma.  The Board finds that this opinion lacks probative value as to anosmia because it is based on the less than credible history of the Veteran, and fails to note the pre-service and October 2006 statements.

The Board also notes that the December 2011 VA neurological examination report noted that the loss of sense of smell could not be attributed to the Veteran's claimed TBI in service, in part, because it occurred months after returning from service in Iraq.  This statement as to the onset of loss of sense of smell is not supported by the record and is based on the Veteran's self-reported history that his loss of smell began in 2003, a few months after his return from Iraq.  He also reported that his first blast exposure was in 2003.  Regardless, the December 2011 VA examination report does not support a finding that the loss of sense of smell is due to service.  

Any statement by the Veteran that he has a loss of sense of smell due to service is less than credible based on his pre-service and 2006 statements.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

Service connection for complete loss of sense of smell (anosmia) is not warranted because the Veteran had such a condition prior to service and it cannot logically have worsened in service, or due to service.  As noted above, the Veteran avers that he has a loss of sense of smell secondary to an in-service TBI.  The Board finds, in the decision below, that service connection for a TBI is not warranted.  Therefore, any disability claimed a secondary to a TBI does not warrant service connection.  Even if the Veteran were service connected for TBI, service connection for loss of sense of smell would still not be warranted as his anosmia predated his service. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TBI

The Veteran's DD 214 reflects that he received the Combat Action Ribbon (Iraq), that he had one year of foreign service, and that his primary specialty was as a mortar man for four years and two months.  The Veteran asserts that he was exposed to mortar explosions, IED (improvised explosive device) explosions, EOD (explosive ordnance disposal) explosions, and other blasts.  The Board finds that some exposure to blasts/explosions is consistent with the Veteran's service in Iraq as a mortar man and his receipt of the Combat Action Ribbon.

The Veteran contends that he has a TBI with residuals, to include headaches, light sensitivity, loss of sense of taste, loss of sense of smell, and tinnitus.  Initially, the Board notes that prior to service, the Veteran reported a complete loss of sense of smell; thus, his loss of sense of smell does not support that he has a TBI due to service.

The claims file includes numerous clinical records, some of which reflect that the Veteran had TBI, a possible TBI, or a history of a TBI.  The Board has considered the record, and finds that the record, as a whole, does not support a finding that the Veteran has a TBI due to service. 

The Veteran was deployed to Central America from July 22, 2002 to August 17, 2002.  The Veteran's July 2002 pre-deployment form reflects that he reported that his health in general was "excellent."  The Veteran reported that he did not have any concerns or questions about his health.  The Veteran's August 2002 post deployment form reflects that he reported that his health in general was "very good."  

The Veteran was deployed from February 17, 2003 to May 11, 2003 in Kuwait.  The Veteran's May 2003 post deployment DD Form 2796 reflects that his current health in general was "good."  He reported that his health had gotten worse during deployment (to Kuwait and Iraq) but that he had not been seen in sick call during deployment.  He reported that he had had headaches, runny nose, diarrhea, and vomiting, but he denied having difficulty remembering, or ringing in the ears.  He reported that he had been exposed often to loud noises and excessive vibration.  The Veteran's August 2003 post-deployment form (DD Form 2796) reflects that he reported that he had had headaches during his deployment.  

The Veteran contends that he was again deployed to Iraq between possibly March 2004 and February 2005; however, the Board finds that these dates are inaccurate.  (A January 2008 private record reflects that he reported that he was exposed to explosions during a 10 day period in March 2004, and again in July 2004; however, clinical records reflect that he has also reported that his second deployment was from July 2004 to February 2005.) (e.g. See August 2010 clinical records.)  The Veteran testified at the 2014 Board hearing that he had remembered two incidents where he was close to an explosion.  He testified, in pertinent part, as follows: "The other [explosion] was actually, I didn't remember it until the Fourth of July, and it was July 23rd at about 12:10 p.m. Iraqi time and it took place at the (...inaudible) Power Plant where we woke up to being mortared and we woke up and went running to a bunker and it was about 6 feet from the door and the bunker went down a flight of stairs probably about 30 steps and there."  The Veteran testified that the incident occurred on July 23, 2004.  The Board notes that the Veteran's August 6, 2004 pre-deployment form reflects that he would be deploying to Iraq.  He was determined to be deployable and no referrals were indicated.  (The Veteran reported that his health in general was "very good" and that he did not currently have any questions or concerns about his health.)  Thus, the evidence is against a finding that the Veteran was in Iraq or Kuwait in July 2004.    

The Veteran contends that he was deployed for a third time to Iraq for six months between 2005 and 2006.  The Veteran's May 23, 2006 report of medical history reflects that he reported that he had never had a head injury.  He twice denied ever having had memory loss or amnesia.  He also reported that he had never had a period of unconsciousness or a concussion.  He reported that he had never had dizziness or fainting spells.  The Veteran noted numerous other disabilities, to include a shoulder injury, headaches, arthritis, acid reflux, nervous trouble, nightmares, and a prior appendectomy.  He reported headaches occurring three times a month with no neurological symptoms and which were better with rest.  The health care provider notes reflect a left shoulder injury during [a service] school, GERD controlled with diet, knee and hand overuse syndrome, and some mild PTSD symptoms controlled with discussions. (The Veteran had reported nervous trouble and anxiety upon certain situations and reminders of war.)

A September 2006 VA primary care outpatient note reflects that the Veteran reported headaches at the nape of the neck and base of the skull over the top of the head to the front, but denied head trauma or loss of consciousness.  The Veteran did not report that the headaches were due to an explosion or that they began after an explosion.  

A December 2006 VA clinical record reflects that the Veteran reported that he had significant combat exposures.  The Veteran reported that he was exposed to blast waves on more than 25 occasions none of which resulted in loss of consciousness but on one occasion he was left "quite dazed and confused for several seconds after the explosion.  He did not have any injuries.  It was noted that the Veteran was not aware of any residual problems although he has had intermittent tinnitus and subjective loss since that time."  The examiner stated that the Veteran has "history of blast exposure with possible mild TBI."  Thus, even though the Veteran had headaches in service and post service, the Veteran himself did not relate these headaches to an explosion or blast or note that they began immediately, or very shortly, after an explosion.

An April 2007 VA mental health note reflects that the Veteran reported "three to five blast concussion injuries in Iraq combat.  None involved loss of consciousness.  He reported that all involved a day or two of concentration problems.  He does not believe that there were any long-term sequelae."  Again, even though the Veteran had headaches in service and post service, the Veteran did not relate these headaches to an explosion or blast.  Moreover, the Veteran had not previously reported a "day or two of concentration problems" following an explosion.

A January 2008 neuropsychological evaluation report by a psychologist reflects that the Veteran reported three tours in Iraq and presented with a history of multiple blast exposures, reportedly numbering over 100 including mortar, IED, and rocket attacks.  He described a period of 10 days in 2004 when he was close enough to 20,000 pound bomb explosions to feel the ground shake.  He reported having his "bell rung" several times by explosions, and described one event in the fall of 2004 where he was riding in a Humvee as a machine gunner and an IED detonated about 20 feet from him leaving him feeling "stupid" and disoriented for two to three minutes.  He also reported another event occurred in July 2004 when he was within 15 feet of a mortar explosion that caused his ears to ring and suffer from migraine headaches for the next three days.  The Veteran reported several close encounters to IED blasts and mortar explosions, but denied any loss of consciousness; he reported feeling dazed, disoriented, a loss of balance, brief post-traumatic amnesia, headaches, and sensitivity to light.  

The Veteran further reported that he began to experience cognitive difficulties after his first deployment.  The Board notes that this differs from the Veteran's prior statement in December 2006 when he stated that he was not aware of any residual problems (except possible intermittent ear problems) from a bomb explosion, and his April 2007 VA statement that he did not believe that he had any long term sequelae from explosions.  In addition, his post deployment May 2003 form (DD Form 2796) reflects that although he reported that his health had gotten worse and that he had a runny nose, headaches, diarrhea, and vomiting, he also denied that during his deployment or currently he had dizziness, fainting, difficulty remembering, or ringing of the ears.  To the question "Do you have any concerns about possible exposures or events during this deployment that you feel may affect your health," he stated "no."

The report reflects that a face-to-face interview with the Veteran was performed.  The report reflects that the Veteran has sustained multiple injuries to his head over two years ago and that the majority of his healing had already happened.  The Board notes that the examiner's finding of a TBI appears to be based on the Veteran's self-reported history that he had a history of explosion exposures which left him feeling dazed, disoriented, with the loss of balance, with brief post traumatic amnesia, headaches, and sensitivity to light.  The Board finds that the Veteran is not credible with regard to the onset of his symptoms.  The examiner also noted that despite the Veteran's history involving multiple blast exposures and his poor performance in several domains of cognitive functioning, the examiner and her colleagues were unable to confirm or disconfirm that the observed cognitive deficits were due to a head injury.  The January 2008 examiner, a psychology intern, stated in pertinent part, as follows:

Despite [the Veteran's] combat history involving multiple blast exposures and his poor performance in several domains of cognitive functioning, we are unable at this point to confirm or disconfirm that the observed cognitive deficits are due to a head injury.  Presently, the presentation and course of blast-related TBIs sustained in Iraq and Afghanistan remain unclear.  However, the level of impairment displayed by [the Veteran] is not consistent with what we would expect given his blast exposures with no loss of consciousness.  Likely the etiology of his cognitive deficits is multifactorial in nature, and includes environmental facts (e.g. blast injures), psychiatric issues (e.g. PTSD, MDD), chronic pain, and his history of substance abuse that interact in a synergistic fashion to compromise his mental capacities.  

A February 2008 VA radiology report of a CT scan reflects that the Veteran had a normal CT scan.

A May 2008 SSA record reflects that the Veteran was diagnosed with functional nonpsychotic anxiety related disorders; no secondary diagnosis was noted.  

A May 2008 VA clinical record reflects that the Veteran reported that since 2004 explosions, he has noticed cognitive difficulties.  It was noted that "overall though the patient admits that he really is unable to give significant it in depth details about any of his problems, since he does not have the memory to be able to provide those details.  Therefore, this history at the time lacks details due to the patient's inability to provide them."  The Veteran reported occasional headaches, approximately one to two times a month.  The assessment was mild traumatic brain injury, significant PTSD with major depressive disorder, and chronic headaches; however, the examiner failed to provide any rationale for an assessment of TBI, and did not differentiate the PTSD symptoms from alleged TBI symptoms.

May 2008 VA clinical records (e.g. speech pathology) also reflect that the Veteran reported moderate difficulty recalling details from conversations and events he has experienced since his [TBI] injury.  This negatively affects [the Veteran's] ability to route-find, perform prospective tasks, and recall verbal/visual information during decision-making.  

A July 2008 QTC report reflects that the Veteran had difficulty understanding complex commands, depression, irritability, impaired memory, and found that there are "behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD."

April 2009 correspondence from clinical psychologist, M. J., reflects that the Veteran was diagnosed with PTSD in 2006 and has been treated for such since 2007.  Dr. M.J. noted that the Veteran has been treated for PTSD, major depressive disorder, and alcohol abuse.  He also reported that the Veteran had been enrolled in the Polytrauma Clinical for physical conditions associated with injuries sustained during combat.  Dr. M.J. did not state the nature of these physical conditions, and did not state that the Veteran had a TBI.  Regardless, the Board finds that the diagnoses of TBI in the record are based on the self-reported history of the Veteran rather than objective clinical findings of injury to the brain.

A May 2009 QTC examination report is also of record.  It reflects that the Veteran reported that he had been diagnosed with TBI, headaches, and photosensitivity.  The Veteran stated that this condition existed since 2004.  He further reported that he sustained head injuries which left him dazed, confused/seeing stars and having symptoms of a concussion.  He reported that he currently has vertigo twice a day, and dizziness once a day.  He also reported that he has IBS, constant diarrhea due to TBI, and that he had no sense of taste.  Upon examination, the Veteran had some sense of taste; albeit it was reduced.  His coordination was within normal limits, his cranial nerves revealed normal findings.  The diagnosis was TBI with residual of poor memory, headache, and light sensitivity.  It was noted that these were subjective factors.  It was noted that objectively, he had a normal cranial exam.  The examiner noted that the Veteran experienced a "focal injury" TBI which was mild and had stabilized.  The examiner diagnosed the Veteran with post-concussion syndrome, hypogeusia, and anosmia.  The Board finds that the examination lacks probative value.  The examiner stated that the Veteran had a TBI with residuals of poor memory, headaches, and light sensitivity; however the examination report does not reflect that the examiner actually tested the Veteran's memory or found light sensitivity upon examination.  Moreover, the examiner did not discuss the Veteran's reported poor concentration, poor memory, confusion, and slowness of thought as they may pertain to his diagnosis of PTSD.  The examiner failed to discuss the diagnosis of PTSD, or discuss the onset of the Veteran's symptoms of dizziness, loss of smell, loss of taste, and light sensitivity.  The examiner did not address that the Veteran's STRs are entirely negative for head injury.  The examiner found that the Veteran's loss of sense of smell was a residual of a TBI but failed to acknowledge that the Veteran had no sense of smell prior to service.  

A June 2010 VA primary care note reflects that the Veteran reported that he was exposed to mortar than 25 explosions, mostly mortars, incoming aerial attacks, and EOD (explosive ordnance disposal) explosions.  He stated the following with regard to his worst blasts: a mortar blast during his second deployment caused confusion but he was unable to give a duration, and uncertain as to whether he had other symptoms at that time; a mortar during his first deployment caused no confusion.  During his second deployment, an IED detonated between his vehicle and the one in front of him; he was unable to say whether he was confused afterwards and did not recall whether he had concussive symptoms.   

An August 2010 VA polytrauma clinic consult note reflects that the Veteran reported that his headaches began after his first tour in Iraq.  He reported that he experienced a shock wave, with no loss of consciousness after a cannon tank attack 75 feet from him.  He reported that he believed that he developed headaches and tinnitus after this incident.  (Again, this differs from his prior reports that he did not think he had any residuals from exposure to explosions, even though he had noted that he had headaches (i.e. he did not consider his headache etiology to be the bomb blasts).  He reported a mortar attack in July 2004 (his second tour) when a mortar landed outside of his bunker.  He reported that he had felt dizzy but had no loss of consciousness.  The examiner stated as follows:

Current cognitive impairments are likely multifactorial in origin, with a significant contributions from ongoing mental health problems, sleep deprivation, social and family stressors and substance abuse.  The patient was exposed to repeated blasts with two close range exposures.  Although neither of these individual situations lead to a clear disruption in cerebral functioning (concussion), the sum total of repeated exposures resulting in post-traumatic stress can have an impact on cognitive function, which is further compounded by additional stressors, medical and mental health problems. 

The Board notes that the August 2010 Polytrauma notes reflect that the Veteran had a prior medical history of a "brief loss of consciousness;" however, the evidence does not support a finding that the Veteran had a brief loss of consciousness due to an in-service blast.  

A December 2011 VA examination for PTSD reflects that TBI was specifically not assessed by the examiner. 

A December 2011 VA examination for TBI is also of record.  The examiner considered the Veteran's statements with regard to blasts in service.  The examiner also considered the Veteran's statements as to memory loss, occasional inappropriate social interaction, occasional disorientating, mildly impaired visual spatial orientation, and neurobehavioral effects.  Nevertheless, the examiner opined as follows:

TBI is not diagnosed.  Rationale:  Based on the interview and information provided by the patient, and records reviewed, and consultation with the Clinical Psychologist whom [sic] performed the PTSD exam, the blasts described were of insufficient force/proximity to have likely resulted in a TBI.  There are no reports of AOC, LOC, or PTA for the blasts he describes.  The complaint of loss of taste, smell cannot be attributed therefore to TBI, nor are these complaints likely to be due to TBI, occurring months after he returned from tour.  

The examiner found that the Veteran's memory, cognitive, and behavior complaints are more consistent with his mood, PTSD, and substantive abuse.  The Board acknowledges that the examiner did not discuss the Veteran's reports of migraines; however, the examiner found that the Veteran did not have any residual of a TBI to include migraines.  As the examiner considered the evidence of record, and found that the Veteran did not have a TBI, the Board can logically find that the examiner concluded that the Veteran's migraines were not a result of a TBI.  (The Board notes in this regard that the Veteran, when initially reporting headaches, did not report that he had any blast exposures preceding a headache.)

An April 2012 VA radiology record reflects that the Veteran had a normal CT of the brain. 

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  The December 2011 VA examiner, Dr. T.D., not only examined the Veteran, but he also considered the Veteran's reports of explosions, the Veteran's reported symptoms, reviewed the clinical records, and consulted with the clinical psychologist who had also examined the Veteran.  The Board finds that Dr. T.D.'s opinion is the most probative of record.

The Veteran's attorney has stated that the most current TBI information from VA shows that VA recognizes that TBI may occur even if there is not impact.  The Board does not dispute this.  Rather, the Board finds that the 2011 clinical opinion, which considered the distance the Veteran had from his explosions and his reported responses to the explosions, and which considered the Veteran's specific alleged symptoms, is the most probative.  Moreover, the term "may" is too speculative in nature to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).

The Board finds that any diagnosis of TBI based on the Veteran's reported symptoms, without supporting objective radiology findings, or STRs of a brain injury, lacks probative value as the Veteran is not credible as to the onset of his symptoms.  

The Board acknowledges that in order to be credible, a Veteran need not be consistent in every aspect of his story.  In addition, the Board acknowledges that memories may fade over time.  However, the Board finds it notable that the Veteran contends that he has a loss of sense of smell as a result of a TBI, when the evidence clearly reflects that he had a loss of sense of smell prior to enlisting into the service.  Merely because a Veteran is less than credible as to one fact does not automatically invalidate all of his statements.  However, given that the Veteran's statements were made in order to receive service connection for an alleged disability, and that he has been untruthful with regard to at least one alleged symptom, the Board finds that his statements are influenced by monetary reasons and not merely for treatment purposes; thus, their credibility is suspect. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence. 

The Board also notes that the number of the Veteran's reported symptoms due to an alleged TBI have increased during the pendency of his claim, and the onset of his difficulties has changed to include that they have occurred since service.  These inconsistencies support a finding that he is less than credible.  Initially, the Veteran reported that he was "quite dazed and confused for several seconds after the explosion" but reported that he was not aware of any residual problems, other than possible tinnitus or hearing loss.  (See 2006 records).  He later reported that after the explosion he had a day or two of concentration problems, but with no long-term sequelae (See 2007 records).  He later reported that explosions left him feeling "stupid" and disoriented for two to three minutes, dazed, disoriented, with a loss of balance, with brief post-traumatic amnesia, with sensitivity to light, with a three day migraine headache immediately after the blast, cognitive difficulties since 2004 explosions, and memory problems since the blasts. (See 2008 records).  He later reported symptoms to include IBS, diarrhea, no sense of smell, and no sense of taste (See 2009 claim and subsequent records.)  See Caluza, 7 Vet. App. at 510-511.  

In sum, the Board finds that the Veteran is less than credible as to his symptoms in service and the onset date of the symptoms.  Thus, any TBI diagnosis based on such symptoms is not probative.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of TBIs without noticeable physical injury to the skull or head, various symptoms, and the possible etiologies for such symptoms.  The Board finds that such findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The probative evidence of record does not support a finding that service connection for a TBI with residuals is warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.
 
Incomplete loss of sense of taste (Hypogeusia)

A May 2009 QTC examination report reflects that the Veteran reported that he had no sense of taste.  The Veteran reported that he had this loss for seven years, or since approximately 2002, which would have been prior to his deployment to Iraq and Kuwait.  Upon examination, it was noted that the taste test was performed using salt water, lemon, vinegar, and sugar water.  The Veteran could taste the salt, but not the lemon, vinegar, or sugar.  The examiner found that there was no psychological basis for the disorder.  Thus, the evidence does not reflect that the Veteran's hypogeusia is secondary to his service-connected PTSD.

A December 2011 VA neurological disorders examination report reflects that the Veteran reported a loss of taste since 2003, a few months after he returned to North Carolina from Iraq.  The examiner stated that the blasts described by the Veteran were of insufficient force/proximity to have likely resulted in a TBI.  The examiner also stated that the complaint of taste cannot be attributed to a TBI for the additional reason that it occurred months after his return from Iraq.  

A December 2011 VA examination for loss of sense of smell and/or taste report reflects that the Veteran did not have a loss of sense of taste and that he could detect sweet, salty, sour, and bitter tastes.  

The earliest complaint of a loss of sense of taste is more than two years after separation from service.  The Veteran has been inconsistent as to the onset of a loss of sense of taste.  Notably, his STRs are entirely negative for any such complaints, even though he had complaints headaches, a painful shoulder, frequent heartburn or indigestion, stomach, liver, intestinal trouble or an ulcer, nervous trouble, frequent trouble sleeping, nightmares, arthritis in the hands, a runny nose, diarrhea, and vomiting; he did not report a loss of sense of taste.  Any clinical opinion which is based on the Veteran's report of a loss of taste shortly after a TBI is not probative as it is based on a less than credible history.  

The Veteran is competent to report that he has a loss of sense of taste.  However, the Board finds that the Veteran is less than credible as to having a loss, or diminished sense, of taste in service.  The Veteran's STRs are negative for any finding that the Veteran had hypogeusia.  The Veteran separated from service in July 2006.  An October 2006 VA clinical record reflects that the Veteran reported that he had no sense of smell for the past 10 years, or since approximately 1996 (prior to service).  He did not report any loss of sense of taste.  The Board finds that if the Veteran had a loss of sense of taste, or diminished sense of taste, it would have been reasonable for him to have reported it when he reported a loss of sense of smell.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the hypogeusia and its relationship, if any, to anosmia, medications, explosions, and/or tobacco use.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  
 
As service connection is not warranted for TBI, service connection is not warranted for any condition claimed as secondary to a TBI.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.

TDIU

The Veteran is serviced connected for PTSD, evaluated as 70 percent disabling, tinnitus evaluated as 10 percent disabling from April 2009, gastroesophageal reflux disease, evaluated as noncompensable, an appendectomy scar evaluated as noncompensable, and migraines, evaluated as noncompensable, for a combined evaluation of 50 percent prior to June 9, 2008, and 70 percent from June 9, 2008.   The Veteran applied for TDIU in November 2008.

The evidence reflects that the Veteran has 12 years of education.  While in service, he worked with mortar training, practicing demolitions, patrolling areas, and using machines tools and equipment.  He also has experience employed in construction.  In 2006, he completed construction technology labor school.  He worked as a laborer in construction from July 2006 to September 2007.  

SSA records reflect disability due to functional nonpsychotic anxiety related disorders from September 2007.  SSA determinations are not binding on the Veteran but are for consideration.  The SSA records reflect that the Veteran reported that he has trouble concentrating, cannot focus, has to be given a lot of time to complete tasks, has trouble lifting things because the muscle fibers around his left shoulder are too loose, and has anger issues that inhibit his ability to work.  He reported that PTSD, a brain injury, and a shoulder injury limit his ability to work.  The Veteran is not service connected for a left shoulder disability or a brain injury.  SSA records also reflect that the Veteran reported he was unemployed after being fired from his job as a construction worker but would like to return to this type of employment.  The Veteran was hesitant because he believed he shoulder pain would prohibit him from engaging in physical labor.

The January 2008 confidential neuropsychological report reflects that the Veteran has sustained multiple injuries to his head over two years ago and that the majority of his healing had already happened.  Nonetheless, because he has a history of her brain injury, he is more prone to subsequent insults to his head and consequently may be risk for greater damage to his brain and cognitive function; again, the Board notes that the Veteran is not service-connected for a TBI.  The examiner also noted the Veteran should be able to partially compensate for his memory difficulties by using repetition in routine daily schedule.  The examiner also stated that providing the Veteran with additional time to complete tasks and limit responsibilities include time constraints may help to limit the amount of frustration and irritation feels.

A December 2007 - January 2008 VA discharge summary clinical record reflects that the Veteran had PTSD and major depression.  He had a GAF score of 30 upon admittance, and a GAF score of 36 upon discharge from hospitalization. 

A February 8, 2008 radiology record reflects the history of "present mental status" which was that he was not oriented to place, and had speaking that did not make sense.

A July 2008 VA mental health record reflects that the Veteran was having almost nightly nightmares, had moderately severe depression, had brief auditory hallucinations two or three times a week, and had visual hallucinations "very very briefly", but three times a week, 

A May 2009 report from Dr. L.S. reflects a GAF score of 40 based on major depressive disorder, with severe psychotic features.  The examiner stated that the Veteran "occasionally has some interference in performing activities of daily living because he lacks motivation.  He is unable to establish and maintain effective work/school and social relationships because he feels that he cannot tolerate social interactions.  The best description of the claimant's current psychiatric impairment is psychiatric symptoms cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and mood." 

A December 2011 VA examination report by Dr. N.R. reflects that the Veterans depression appears to be in part due to his PTSD and the symptoms of the depression and PTSD are interrelated and cannot be delineated from each other. 

A December 2011 VA examination report for PTSD from Dr. N.R. (clinical psychologist) reflects his opinion that the Veteran does not qualify for TDIU due to psychiatric factors.  The report reflects the examiner's opinion, in pertinent part, that the Veteran had not attempted to apply for work, and that his depression and PTSD do not appear sufficient to preclude competitive full time employment at this time.  Nevertheless, slowed productivity and increased careless errors are likely due to his inattention and memory problems.  His irritability, anger, and social withdrawal also make him a poor fit for positions involving significant social interaction.

The records reflect GAF scores to include the following 30 (December 2007), 36 (January 2008), 32 (January 2008), 40 (May 2009), 55 (August 2010), 45 (February 2011), 40 (December 2011), and 45 (August 2012).

The Board has considered the Veteran's reported symptoms, his hospitalization, his treatment, and the GAF scores.  As noted above, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for traumatic brain injury (TBI) is denied.

Entitlement to service connection for loss of sense of smell, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for loss of sense of taste, to include as secondary to service-connected disability, is denied.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is granted.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


